                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RAYMOND BOYLE,

                             Plaintiff,                         OPINION and ORDER
        v.
                                                                     19-cv-516-jdp
 VILLAGE OF PARDEEVILLE, COLUMBIA COUNTY,
 and MICHAEL HAVERLEY,

                             Defendants.


 RAYMOND BOYLE,

                             Plaintiff,
        v.
                                                                OPINION and ORDER
 COLUMBIA COUNTY, CORY MILLER,
 DAVID CLARK, ALEXANDER AGNEW,
                                                                     19-cv-517-jdp
 BENJAMIN OETZMAN, MARK SMIT,
 JORDAN HAUETER, ROGER BRANDNER,
 GREGORY BISCH, and MICHAEL HAVERLEY,

                             Defendants.


       These two cases were severed from case number 18-cv-582-jdp, which was filed

originally in the Circuit Court for Columbia County and removed to this court. In the original

complaint in case number 18-cv-582-jdp, plaintiff Raymond Boyle and several other plaintiffs

sued more than 40 defendants associated with numerous local government entities for

violations of their rights under the United States Constitution and state law. I severed the

original case into seven different cases. In 19-cv-516-jdp, Boyle is challenging the

constitutionality of a Village of Pardeeville ordinance relating to riding lawn mowers. Boyle

contends that the ordinance is unreasonably vague, and that the ordinance has been applied
to him in a discriminatory manner. In 19-cv-517-jdp, Boyle is challenging a warrantless entry

into his residence and a subsequent arrest that occurred in February 2018.

       Before the court are defendants’ motions to dismiss some or all of Boyle’s claims. In 19-

cv-516-jdp, defendants Village of Pardeeville and Michael Haverley filed a motion to dismiss

Boyle’s complaint in its entirety for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine. Dkt. 10. In the alternative, defendants move to dismiss count 5 and paragraph 158

of count 9 of the original complaint that was filed in 18-cv-582-jdp, for failure to state a claim

upon which relief may be granted. In 19-cv-517-jdp, Haverley filed a motion to dismiss

paragraph 158 of the complaint for failure to state a claim upon which relief may be granted.

       I will deny as moot defendants’ requests that I dismiss counts 5 and 9 of Boyle’s

complaint, because I already dismissed the claims in those counts in the order severing these

cases. Dkt. 1; Kowald v. Columbia Cty., No. 18-CV-582-JDP, 2019 WL 1332583, at *3 (W.D.

Wis. Mar. 25, 2019) (dismissing “plaintiffs’ claim that several defendants failed to prevent

others from conspiring to violating plaintiffs’ rights (Count 5)” and “plaintiffs’ claim that

several defendants conspired under 42 U.S.C. § 1985(3) to violate their rights . . . (Count 9)”).

       I will also deny defendants’ request to dismiss Boyle’s claims relating to the Pardeeville

ordinance. Defendants contend that Boyle’s claims are barred by the Rooker-Feldman doctrine

because he pleaded guilty to a violation of the Pardeeville ordinance in 2017, before he filed

this lawsuit. Under the Rooker-Feldman doctrine, litigants may not bring suit in federal district

court “complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The Rooker-

Feldman doctrine also prohibits lower federal courts from deciding matters “inextricably related


                                                2
to state court decisions.” EOR Energy LLC v. Illinois Envtl. Prot. Agency, 913 F.3d 660, 664 (7th

Cir. 2019) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923); Dist. of Columbia

Ct. of App. v. Feldman, 460 U.S. 462, 482–86 (1983)).

       But Rooker-Feldman does not require dismissal of Boyle’s claims for two reasons. First,

Boyle did not file suit in federal court seeking review of a state court judgment. Boyle filed his

claims in state court, and defendants removed the case to federal court. Under these

circumstances, even if I agreed with defendants that Rooker-Feldman prohibited this court from

resolving Boyle’s claims, I would not dismiss the claims, but would remand the claims back to

state court.

       Second, Boyle’s claims do not require this court to review and set aside the 2017 state

court determination that he violated a village ordinance. Boyle argues instead that the

Pardeeville ordinance is unconstitutional and that defendants have used it repeatedly to target

and harass him unfairly. These claims are independent of the state court judgment, and this

court can resolve them without undermining the state court judgment against Boyle. See EOR

Energy, 913 F.3d at 664 (plaintiff’s claim not barred by Rooker-Feldman if plaintiff is “acquiescing

in the state court’s judgment, including the penalties it imposed, and asking simply for a new

ruling on the pure issues of law”); GASH Assocs. v. Vill. of Rosemont, Ill., 995 F.2d 726, 728 (7th

Cir. 1993) (plaintiff’s claim not barred by Rooker-Feldman if plaintiff is bringing a claim that

does not require invalidation of a state court judgment, even if the plaintiff’s claim “denies a

legal conclusion that a state court has reached in a case to which he was a party”). Boyle’s

claims might by barred under the doctrines of claim preclusion or issue preclusion, but

defendants focus solely on Rooker-Feldman. Because Rooker-Feldman does not bar Boyle’s claims,

I will deny defendants’ motion to dismiss.


                                                 3
                                  ORDER

IT IS ORDERED that:

   1. Defendants Village of Pardeeville and Michael Haverley’s motion to dismiss, Dkt.
   10 in 19-cv-516-jdp, is DENIED.

   2. Defendant Haverley’s motion to dismiss, Dkt. 10 in 19-cv-517-jdp, is DENIED.

Entered December 3, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
